DETAILED ACTION
	For this Office action, Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the preamble is written as two sentences (“…grey water holding tanks.  The method…”), when a claim is supposed to be written as one sentence.  Appropriate correction is required.
Claims 13-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  Claim 14 as claimed is dependent on both itself (although this is assumed to mean Claim 12) and Claim 1.  Claims 13 and 15-19 are dependent on Claim 14 and are therefore improperly dependent on a multiple dependent claim.  Furthermore, Claim 13 is dependent on Claim 14, which is improper because claims can only be dependent on a preceding claim.   See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim language as currently filed recites several issues that render the claims indefinite, which will be listed below in order of appearance.  
Claim 1, upon which Claims 2-11 are dependent, recites “the flex pipe” at c); however, this limitation lacks established antecedent basis.  Furthermore, “flexible pipes” is established at e), but the claim language is unclear on whether the claimed flexible pipes are to be considered the same limitation as the flex pipe.  The flex pipe and flexible pipe are worded differently, and a single flex pipe is recited while multiple flexible pipes are later recited.  To overcome any issues of indefiniteness, the claims must be amended to introduce a limitation with the article “a” instead of “the”.  In this case, changing “the flex pipe” to “a flex pipe” will overcome the issue of lack of established antecedent basis.  The claim should also be amended to make the limitations more consistent, both in description and number.  
Claim 1 further recites “a plurality of sensors for determining capacities” (part f), however, this limitation is considered indefinite because the claim language is unclear what capacities should be determined to read on the claim.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that further defines the determined capacities (such as the capacities of the sewage and grey water holding tanks) will overcome this issue. 
Claim 1 further recites “a payment reader for accepting payments” (part j), however, this limitation is considered indefinite because the claim language is unclear what type of payment may be accepted to read on the claim.  An amendment that further defines the payment (such as a payment by a user or customer) will overcome this issue.  
Claim 1 further recites “the holding tank” at multiple points within the claim (part d, part e, and part n); however, this limitation is unclear because multiple holding tanks have been recited within the claim.  The “holding tank” may refer to the holding tanks in the vehicles, the sewage and grey water holding tanks, or the automatic electric electronic waste handling apparatus water holding tank.  If the holding tanks refer to any other holding tank besides the automatic electric electronic waste handling apparatus water holding tank, then the claim is further indefinite because said limitations only address one holding tank instead of the previously claimed “holding tanks”.  If the limitations do refer to the holding tank mentioned above, then the holding tank limitations in part d and part e lack established antecedent basis due to said holding tank being recited in part g.  Applicant is urged to address these issues in the response to this Office action, wherein an amendment that further defines the holding tanks recited in the claim language would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the holding tanks in parts d  and e refer to the holding tanks in part b and the holding tank in part n refers to the holding tank of part g.  
Claim 1 recites multiple instances of “operations” (“draining and cleaning operations” at part k); “recording operations” at part l); and “onboard operations” at part o), which are considered indefinite because the claim language is unclear what type of operations may be considered to read on the claim.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that provides further detail to these operations will overcome these issues of indefiniteness.  For purposes of this examination, the examiner will assume “draining and cleaning operations” are the transfer of waste and cleaning solution, respectively, “recording operations” are processing of payments, and “onboard operations” are every action performed by the claimed apparatus.  
Claim 1 further recites “the server and customer” (part m), however, a customer has not been established with respect to the claimed apparatus.  This issue renders the claim indefinite because the claim is not clear what a user or operator must do to become a customer with respect to the claimed apparatus.  For purposes of this examination, the examiner will assume a person that pays through the payment reader is a customer of the claimed apparatus.  
Claim 5 is additionally rejected under 35 U.S.C. 112(b) for reciting “the holding tank”.  This limitation is considered indefinite because the claim language is unclear which of the multiple holding tanks recited in Claim 1 is being referred in this limitation.  See the ground of rejection to Claim 1 starting at the bottom of Page 3 for more details, since this ground of rejection is similar in reasoning.
Claim 7 is additionally rejected under 35 U.S.C. 112(b) for reciting “the hydraulic pump”, which lacks established antecedent basis.  While Claim 1—upon which Claim 7 is dependent—recites a pump, a hydraulic pump has not been established.  This issue renders the claim further indefinite because Claim 7 is unclear whether the previously recited pump and the hydraulic pump are to be considered the same pump or different entities.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that either makes the limitations consistent or establishes the hydraulic pump will overcome this issue of indefiniteness. For purposes of this examination, the examiner will assume the hydraulic pump of Claim 7 is the same pump recited in Claim 1.  
Claim 9 is additionally rejected under 35 U.S.C. 112(b) for reciting “the software”, which lacks established antecedent basis.  See that Claim 1 recites “a software application”.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that makes the limitations more consistent will overcome this issue of indefiniteness.  
Claim 12 recites several limitations that lack established antecedent basis.  Since Claim 12 is filed as an independent claim, the claim has no dependency to Claim 1 and must establish the limitations introduced within the claim.  These limitations are “the automatic electric electronic waste handling apparatus” (part b), “affixed release fitting mechanism” (part d; a release fitting mechanism that has not been established as affixed to anything), “the waste valve” (part f), “sewage and grey water holding tank” (part h; “sewage and grey water holding tanks” has been established in the preamble, yet a single sewage and grey water holding tank has not been established within the claimed method) and “the EDM float assembly” (part i; since such a float assembly has not been established, the term EDM is also unclear).  Applicant is urged to address these issues in the response to this Office action, wherein an amendment that establishes the limitations (for example, changing “the waste valve” to “a waste valve”) will overcome these issues of indefiniteness.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Speagle et al. (herein referred to as “Speagle”, US Pat Pub. 2019/0034899) discloses a detachable card reader mounting system with a swivel device similar in structure to that of Claim 1 (Abstract; Paragraph [0066]; Paragraph [0101]; Paragraph [0112];Paragraph [0161]), although the reference is not related to draining and cleaning sewage from holding tanks.
Hikem et al. (herein referred to as “Hikem”, US Pat Pub. 2021/0031220) discloses a metering apparatus for discharge of fluids with a user interface, processor and payment system (Abstract; Figure 1; Paragraph [0176]; Paragraph [0185]); however, the device is not used for draining and cleaning sewage from holding tanks.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/15/2022